DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features as stated below must be shown or the feature(s) canceled from the claim(s).  
Claim 2 – “a guidewire, a guidewire loading lumen, or a stylet”
Claim 7 – “a guidewire loading lumen”
Claim 8 – “a stylet”
Claim 41 – “a cage distal of the cannula”
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 26 is objected to because of the following informalities:  in line   Appropriate correction is required.
Claim 30 is objected to because of the following informalities:  in line 1, "the pigtail" should be amended to read "the pigtail portion" instead so as to match the antecedent basis established in claim 26.  Appropriate correction is required.
Claims 22 and 23 are objected to because of the following informalities:  in both claims, there is an accidental hyphen before the upper value of each range of degrees (ie. "- 50 degrees" and "-35 degrees"). It is recommended that these hyphens be removed to match the ranges stated in the specification and to improve clarity since the presence of the hyphens might otherwise suggest a negative/reverse angle.  Appropriate correction is required.
Claim 13 is objected to because it of the following informalities: claim 13 is a duplicate of claim 5. It is recommended that either claim 13 be amended to be dependent upon a different independent claim, or that claim 13 be cancelled.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 7-8, 16, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "wherein the longitudinally extending element comprises at least one of..." in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. In claim 1, when the longitudinally extending element is introduced, the component is introduced as part of functional language (see MPEP 2173.05(g)). Claim 1 requires a lumen “arranged to receive a longitudinally extending element” yet does not include a limitation requiring the structure of a longitudinally extending element itself. Claim 2 further claims structures related to the longitudinally extending element, making the claim indefinite as it is unclear whether the structure of a longitudinally extending element is required or not. It is recommended that either claim 1 be rewritten to recite the longitudinally extending element not as an object of functional language or that claim 2 be cancelled.
Claim 7 recites the limitation "wherein the longitudinally extending element is a guidewire loading lumen".  There is insufficient antecedent basis for this limitation in the claim. Please see the above explanation for claim 2, since claim 7 also depends from claim 1. It is recommended that either claim 1 be rewritten to recite the longitudinally extending element not as an object of functional language or that claim 7 be cancelled.
Claim 8 recites the limitation "wherein the longitudinally extending element is a stylet".  There is insufficient antecedent basis for this limitation in the claim. Please see the above explanation for claim 2, since claim 8 also depends from claim 1. It is recommended that either claim 1 be rewritten to recite the longitudinally extending element not as an object of functional language or that claim 8 be cancelled.
Claim 16 recites the limitation "the second axial portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 16 depends on claims 10 and 6, neither of which provide basis for the axial portions. It is believed claim 16 should be rewritten to depend from claim 9 instead, which establishes the first and second axial portions.
Claim 20 recites the limitation “the third pigtail-shaped portion” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. It is recommended that the claim be amended to recite “the third axial portion” instead to reflect the basis established in claim 18, from which claim 20 depends.
Claims 2 is additionally indefinite because it recites a Markush group and uses the word “comprising”, which is an open-ended term that does not exclude additional, unrecited elements. A Markush grouping is a closed group of alternatives, but use of the word “comprising” renders the claims uncertain since it is not clear what other alternatives are intended to be encompassed by the claim (see MPEP 2173.05(h)). It is recommended that this claim be amended to recite “consisting of” instead.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-12, 16-22, 25, and 31-44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Campbell et al. (PGPub US 2012/0172655 A1).
*Please note that for the purposes of readability and clarity with respect to the dependency of the claims, the rejections of the claims will be laid out in order of the independent claims followed by their respective dependent claims*
With respect to independent claim 1, Campbell et al. discloses a variable stiffness distal extension for a blood pump system (600D in Fig. 19A, abstract), the distal extension comprising: an integrally formed body (602D) comprising: a distal end (end by 616D), a proximal end (end near 612D), an exterior wall extending between the distal and proximal ends (see wall defined by 602D), an interior wall defining a lumen (676D) extending between the proximal end (end near 612D) and the distal end (end near 616D), wherein the lumen (676D) is constructed and arranged to receive a longitudinally extending element (capable of receiving a longitudinally extending element), a proximal portion (612D) configured to be connected to a blood pump system (see how it couples to 648D, see also Fig. 1A), and a distal portion (620D) extending distally from the proximal portion (612D) wherein an outer diameter of the integrally formed body (602D) defined by the exterior wall decreases continuously along at least a portion of the proximal portion (612D) along a distal direction (PP [0112]: "The tapered outer diameter of the proximal portion 612D can advantageously contribute to the atraumatic and pliable nature of the flexible member 602D") and wherein the interior lumen (676D) has a constant inner diameter between the proximal end and the distal end (PP [0112]: "the lumen 676D that extends through the flexible tip assembly 600D can have a constant diameter").
Regarding claim 2, Campbell et al. further discloses wherein the longitudinally extending element comprises at least one of a guidewire, a guidewire loading lumen, or a stylet (PP [0082]: "The tip is designed to be atraumatic so that after retraction of the guidewire, when the tip is left inside", PP [0089]: "FIGS. 13-19A illustrate a variety of embodiments for connecting the atraumatic tip 182 to the distal end of the impeller housing 202").
Regarding claim 3, Campbell et al. further discloses wherein the integrally formed body (602D in Fig. 19A) further comprises a distal tip portion (616D and 620D) extending from the distal portion (620D).
With respect to claim 4, Campbell et al. further discloses wherein the outer diameter of the integrally formed body (602D in Fig. 19A) is constant in at least one of the distal portion or the distal tip portion (distal portion 620D is constant in diameter).
With respect to claim 8, Campbell et al. further discloses wherein the longitudinally extending element is a stylet (PP [0082]: "The tip is designed to be atraumatic so that after retraction of the guidewire, when the tip is left inside", PP [0089]: "FIGS. 13-19A illustrate a variety of embodiments for connecting the atraumatic tip 182 to the distal end of the impeller housing 202", a stylet is a thin semi-rigid wire, the guidewire can be seen as a stylet).
Regarding claim 11, Campbell et al. further discloses wherein the variable stiffness distal extension (600D in Fig. 19A) comprises a lumen (676D) extending through an entire length of the variable stiffness distal extension (600D).
With respect to claim 12, Campbell et al. further discloses wherein an inner diameter of the distal extension (600D in Fig. 19A) is sized and shaped to accommodate an element through the lumen (676D, capable of receiving an element).
Regarding claim 25, Campbell et al. further discloses wherein the distal extension (600D in Fig. 19A) is integrally formed of a single material (see Fig. 19A).
Regarding claim 31, Campbell et al. further discloses the distal tip portion (616D and 620D in Fig. 19A) is j-shaped or pigtail-shaped (PP [0112]: "For example, the intermediate portion 620D can take the shape of a j-tip or a pigtail tip").
Regarding claim 32, Campbell et al. further discloses wherein the proximal portion (612D in Fig. 19A) is a first portion, the distal portion (620D) is a second portion, and further comprising a third portion (616D) that is distal to the second portion (620D); wherein the third portion (616D) is configured to have a lower stiffness than the second portion (620D, PP [0112]: "The distal portion 616D can advantageously be made atraumatic, for example by including a tapered portion as illustrated in FIG. 19A", tapered portion lowers stiffness).
With respect to claim 33, Campbell et al. further discloses wherein the outer diameter of the distal extension (600D in Fig. 19A) decreases in the distal direction over a length of the third portion (PP [0112]: "The distal portion 616D can advantageously be made atraumatic, for example by including a tapered portion as illustrated in FIG. 19A").
Regarding claim 34, Campbell et al. further discloses wherein the outer diameter of the distal extension (600D in Fig. 19A) decreases between a proximal end and a distal end of the third portion (PP [0112]: "The distal portion 616D can advantageously be made atraumatic, for example by including a tapered portion as illustrated in FIG. 19A").
With respect to claim 35, Campbell et al. further discloses wherein a material of the third portion (616D) has a lower flexural modulus than a material of the second portion (620D, thinner wall therefore it would be more flexible, indicating a lower flexural modulus).
Regarding claim 36, Campbell et al. further discloses wherein the inner diameter of the distal extension is constant in the third portion (616D, PP [0112]: "the lumen 676D that extends through the flexible tip assembly 600D can have a constant diameter").
With respect to independent claim 6, Campbell et al. discloses a variable stiffness distal extension (600D in Fig. 19A) for a blood pump system (abstract), the distal extension comprising: an integrally formed body (602D) having a distal end (end near 616D) and a proximal end (end near 612D), an exterior wall extending between the distal and proximal ends, an interior wall that forms an interior lumen (676D) extending between the proximal end and the distal end, and is configured to receive a longitudinally extending element (capable of receiving a longitudinally extending element), the integrally formed body (602D) further comprising: a proximal portion (612D) configured to be connected to the blood pump system (PP [0071]: "FIG. 1A illustrates one embodiment of a catheter assembly to be used with the heart pump 10") and having a first inner diameter along the interior wall and a first outer diameter along the exterior wall; a distal tip portion (616D and 620D) distal of the proximal portion (612D), the distal tip portion (620D and 616D) having a second inner diameter along the interior wall and a second outer diameter along the exterior wall; and wherein the first outer diameter decreases continuously along the proximal portion in a distal direction (PP [0112]: "In some embodiments, the proximal portion 612D can have a tapered outer diameter that tapers distally towards the intermediate portion 620D") and the interior lumen (676D) has a constant diameter between the distal and proximal ends (PP [0112]: "the lumen 676D that extends through the flexible tip assembly 600D can have a constant diameter").
Regarding claim 7, Campbell et al. further discloses wherein the longitudinally extending element is a guidewire loading lumen (676D is capable of loading a guidewire).
With respect to claim 10, Campbell et al. further discloses a portion (see annotated Fig. 19A below) distal of the proximal portion (612D) and proximal of the distal tip portion (616D and 620D), wherein from a proximal end of the proximal portion (612D) to a distal end of the proximal portion (612D) the first outer diameter decreases continuously (PP [0112]: "In some embodiments, the proximal portion 612D can have a tapered outer diameter that tapers distally towards the intermediate portion 620D").

    PNG
    media_image1.png
    350
    555
    media_image1.png
    Greyscale

With respect to claim 16, Campbell et al. further discloses wherein the outer diameter of the distal extension (600D in Fig. 19A) is constant between a proximal end of the second axial portion (small portion of 620D, see annotated Fig. 19A below under claim 9) and a distal end of the second axial portion (PP [0112]: "As illustrated in FIG. 19A, the intermediate portion 620D can be curved and/or can include a constant outer diameter").
With respect to independent claim 9, Campbell et al. discloses a variable stiffness distal extension (600D in Fig. 19A) for a blood pump system (abstract), the distal extension comprising: a flexible elongate body (602D) having a distal end and a proximal end, and an exterior wall extending between the distal and proximal ends, the body (602D) further configured with a first axial portion (612D), a second axial portion (see below, “axial” is defined as “of or relating to an axis” by Merriam-Webster which is very broad), and a distal tip portion (remainder of 620D and 616D); wherein the second axial portion (see below) is distal of the first axial portion (612D) and is integrally formed with the first axial portion (612D); the distal tip portion (remainder of 620D and 616D) is distal of the second axial portion (see below) and is integrally formed with the second axial portion (see below); and an outer diameter of the exterior wall decreases continuously from the proximal end to the distal end (PP [0112]: "In some embodiments, the proximal portion 612D can have a tapered outer diameter that tapers distally towards the intermediate portion 620D").

    PNG
    media_image2.png
    371
    555
    media_image2.png
    Greyscale

Regarding claim 17, Campbell et al. further discloses wherein the first axial portion (612D in Fig. 19A) has a first stiffness (proximal part of 612D is thicker and therefore has a greater stiffness), the second axial portion (see above) has a second stiffness (above portion has a smaller thickness than the proximal portion of 612D), and the first stiffness is greater than the second stiffness (greater thickness of proximal end of 612D translates to greater stiffness).
Regarding claim 18, Campbell et al. further discloses wherein the distal tip portion (remainder of 620D and 616D) is a third axial portion (“axial” is broad, this portion curves relative to an axis and therefore can be considered axial).
With respect to claim 19, Campbell et al. further discloses wherein the third axial portion (remainder of 620D and 616D) is pigtail-shaped (PP [0112]: "For example, the intermediate portion 620D can take the shape of a j-tip or a pigtail tip").
Regarding claim 20, Campbell et al. further discloses wherein the third pigtail-shaped portion (remainder of 620D and 616D) has a third stiffness, and the second stiffness (stiffness of above portion in annotated Fig. 19A) is greater than the third stiffness (616D tapers and therefore has a lower stiffness compared to the second axial portion shown above).
With respect to claim 21, Campbell et al. further discloses wherein the first axial portion has a first axis (axis aligned with 612D), the second axial portion has a second axis (shown below), wherein the second axis is not parallel to the first axis.

    PNG
    media_image2.png
    371
    555
    media_image2.png
    Greyscale

Regarding claim 22, Campbell et al. further discloses wherein an angle between the first axis and the second axis is between about 0 degrees and about 50 degrees (see below, angle between the axes is less than 45 degrees and therefore within the provided range).

    PNG
    media_image3.png
    371
    555
    media_image3.png
    Greyscale

Regarding claim 37, Campbell et al. further discloses wherein the first axial portion (612D in Fig. 19A), the second axial portion (see above), and the distal tip portion (remainder of 620D and 616D) are each sized and shaped such that the first axial portion is stiffer than the second axial portion (612D is thicker + stiffer than the portion of 620D circled above) and the second axial portion is stiffer than the third distal tip portion (portion of 620D circled above is stiffer + stiffer than 616D).
With respect to claim 38, Campbell et al. further discloses wherein the third distal tip portion (portion including 616D in Fig. 19A) is configured to have a lower stiffness than the second axial portion (above circled portion, 616D is thinner and less stiff).
Regarding claim 39, Campbell et al. further discloses wherein the outer diameter of the distal extension decreases in the third distal tip portion (PP [0112]: "the distal portion 616D can have a tapered outer diameter that can be configured to reduce trauma to the patient upon insertion and/or retrieval").
Regarding claim 40, Campbell et al. further discloses wherein the outer diameter of the distal extension decreases between a proximal end and a distal end of the third distal tip portion (PP [0112]: "the distal portion 616D can have a tapered outer diameter that can be configured to reduce trauma to the patient upon insertion and/or retrieval").
With respect to independent claim 41, Campbell et al. discloses a blood pump system (abstract, see Fig. 1A) comprising: a catheter (170); a blood pump (10); a cannula (100 in Figs. 1 and 1A) connected to a distal end of the blood pump; and a variable stiffness distal tip (see Fig. 19A), wherein the variable stiffness distal tip is attached to a cage (202 in Fig. 2) distal of the cannula (PP [0089]: "FIGS. 13-19A illustrate a variety of embodiments for connecting the atraumatic tip 182 to the distal end of the impeller housing 202").
Regarding claim 42, Campbell et al. further discloses wherein the blood pump system is configured to be inserted through vasculature of a patient without a guide wire (Fig. 19A is capable of insertion without a guidewire, the claimed structure is identical to the prior art, see MPEP 2112.01).
With respect to claim 43, Campbell et al. further discloses wherein the variable stiffness distal tip is configured to create a stiffness gradient between the proximal end of the variable stiffness distal tip and a location distal of the proximal end of the variable stiffness distal tip (PP [0112]: "The tapered outer diameter of the proximal portion 612D can advantageously contribute to the atraumatic and pliable nature of the flexible member 602D through a gradually decreasing wall thickness (stiffness) from proximal to distal portion of the member").
With respect to claim 44, Campbell et al. further discloses wherein the variable stiffness distal tip (see Fig. 19A) is configured to cross an aortic valve (capable of crossing an aortic valve).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 13, 15, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (PGPub US 2012/0172655 A1).
Regarding claim 5, Campbell et al. fails to explicitly disclose wherein the inner diameter is between about 0.1 millimeters and about 3 millimeters.
	It would have been obvious for one of ordinary skill in the art to have modified the Campbell et al. reference such that the inner diameter is between about 0.1 millimeters and about 3 millimeters since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984)). In the instant case, the device of Campbell et al. would not operate differently with the claimed inner diameter range since a guidewire is contemplated for extension through the inner diameter. Furthermore, applicant places no criticality on the range claimed, indicating only that the inner diameter “may” be between those values (PP [0013]).
With respect to claim 13, Campbell et al. fails to explicitly disclose wherein the inner diameter is between about 0.1 millimeters and about 3 millimeters.
	It would have been obvious for one of ordinary skill in the art to have modified the Campbell et al. reference such that the inner diameter is between about 0.1 millimeters and about 3 millimeters since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984)). In the instant case, the device of Campbell et al. would not operate differently with the claimed inner diameter range since a guidewire is contemplated for extension through the inner diameter. Furthermore, applicant places no criticality on the range claimed, indicating only that the inner diameter “may” be between those values (PP [0013]).
Regarding claim 15, Campbell et al. fails to explicitly disclose wherein the outer diameter continuously decreases from 4 mm at the proximal end of the first axial portion to 2 mm at the distal end of the first axial portion.
	It would have been obvious for one of ordinary skill in the art to have modified the Campbell et al. reference such that the outer diameter continuously decreases from 4 mm at the proximal end of the first axial portion to 2 mm at the distal end of the first axial portion since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984)). In the instant case, the device of Campbell et al. would not operate differently with the claimed inner diameter range. Furthermore, applicant places no criticality on the range claimed, indicating only that the outer diameter may be between those values, even contemplating other outer diameter ranges (PP [0015]).
With respect to claim 23, Campbell et al. fails to specifically disclose wherein the angle between the first axis and the second axis is between about 15 degrees and about 35 degrees.
	It would have been obvious for one of ordinary skill in the art to have modified the Campbell et al. reference such that the angle between the first and second axes is between about 15 degrees and about 35 degrees since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984)). In the instant case, the device of Campbell et al. would not operate differently with the claimed range of angles between the first and second axes. Furthermore, Applicant places no criticality on the claimed range, instead offering a variety of acceptable ranges (PP [0016]).
Regarding claim 24, Campbell et al. fails to explicitly disclose wherein the angle between the first axis and the second axis is about 30 degrees.
	It would have been obvious for one of ordinary skill in the art to have modified the Campbell et al. reference such that the angle between the first and second axes is about 30 degrees since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984)). In the instant case, the device of Campbell et al. would not operate differently with the claimed angle between the first and second axes. Furthermore, Applicant places no criticality on the claimed range, instead offering a variety of acceptable ranges (PP [0016]).
Claims 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (PGPub US 2012/0172655 A1) in view of Corbett et al. (PGPub US 2015/0328382 A1).
With respect to claim 26, Campbell et al. further discloses a pigtail portion (PP [0112]: "For example, the intermediate portion 620D can take the shape of a j-tip or a pigtail tip"), yet fails to explicitly disclose wherein a material of the pigtail comprises at least one polymer.
	In the same field of endeavor (abstract), Corbett et al. teaches a pigtail extension (106 in Fig. 1) wherein a material of the pigtail comprises at least one polymer (PP [0008]: "In particular implementations, the proximal section of the pigtail extension is composed of a polymer including, but not limited, to one or more of polyurethane or pebax. In particular implementations, the distal section of the pigtail extension is composed of pebax. In particular implementations, the distal section of the pigtail extension is composed of a polymer including, but not limited to, polyurethane").
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Campbell et al. reference to incorporate the teachings of Corbett et al. and include wherein a material of the pigtail comprises at least one polymer. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple substitution that would have yielded predictable results.
Regarding claim 27, Campbell et al. fails to disclose the at least one polymer comprises at least one of polyurethane, a polyamide, and an elastomer.
	In the same field of endeavor (abstract), Corbett et al. teaches a pigtail extension (106 in Fig. 1) wherein a material of the pigtail comprises at least one of polyurethane, a polyamide, and an elastomer (PP [0008]: "In particular implementations, the proximal section of the pigtail extension is composed of a polymer including, but not limited, to one or more of polyurethane or pebax. In particular implementations, the distal section of the pigtail extension is composed of pebax. In particular implementations, the distal section of the pigtail extension is composed of a polymer including, but not limited to, polyurethane").
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Campbell et al. reference to incorporate the teachings of Corbett et al. and include wherein the at least one polymer comprises at least one of polyurethane, a polyamide, and an elastomer. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple substitution that would have yielded predictable results.
Regarding claim 28, Campbell et al. fails to disclose wherein the polyamide comprises at least one of PEBAX and nylon.
	In the same field of endeavor (abstract), Corbett et al. teaches a pigtail extension (106 in Fig. 1) wherein the polyamide comprises at least one of PEBAX and nylon (PP [0008]: "In particular implementations, the proximal section of the pigtail extension is composed of a polymer including, but not limited, to one or more of polyurethane or pebax. In particular implementations, the distal section of the pigtail extension is composed of pebax. In particular implementations, the distal section of the pigtail extension is composed of a polymer including, but not limited to, polyurethane").
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Campbell et al. reference to incorporate the teachings of Corbett et al. and include wherein the polyamide comprises at least one of PEBAX and nylon. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple substitution that would have yielded predictable results.
With respect to claim 29,	Campbell et al. fails to disclose wherein the elastomer comprises a thermoplastic polyurethane.
	In the same field of endeavor (abstract), Corbett et al. teaches a pigtail extension (106 in Fig. 1) wherein the elastomer comprises a thermoplastic polyurethane (PP [0008]: "In particular implementations, the proximal section of the pigtail extension is composed of a polymer including, but not limited, to one or more of polyurethane or pebax. In particular implementations, the distal section of the pigtail extension is composed of pebax. In particular implementations, the distal section of the pigtail extension is composed of a polymer including, but not limited to, polyurethane").
Regarding claim 30, Campbell et al. fails to disclose wherein the material of the pigtail further comprises at least one of an additive, a colorant, and a filler.
	In the same field of endeavor (abstract), Corbett et al. teaches a pigtail extension (106 in Fig. 1) wherein the material of the pigtail further comprises at least one of an additive, a colorant, and a filler (PP [0008]: "The stiffness of the proximal portion may be altered by the addition of other materials such as glass filler or metal or fiber braids").
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Campbell et al. reference to incorporate the teachings of Corbett et al. and wherein the material of the pigtail further comprises at least one of an additive, a colorant, and a filler. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple substitution that would have yielded predictable results and to further alter the stiffness of the pigtail extension.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (PGPub US 2012/0172655 A1) in view of Kung (US Patent No. 7,914,436 B1).
With respect to claim 14, Campbell et al. fails to disclose wherein an inner diameter of the distal extension continuously decreases between the proximal end of the first axial portion and the distal end of the first axial portion.
	In the related field of blood pumping (abstract), Kung teaches a distal extension (108 and 104 and 112 in Fig. 1A) wherein an inner diameter of the distal extension continuously decreases (col. 6, lines 19-26: “the inner diameter of the distal section may be tapered to provide a larger inner diameter at the portion of the distal section that connects to the expandable section 110. In this embodiment, the taper allows the portion of the distal section that is flexed through the aortic arch to be sufficiently flexible without unnecessarily limiting the inner diameter of the portion of the distal section that is closest to the expandable section”) between the proximal end (116) of a first axial portion (108) and the distal end (114) of a first axial portion (108).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Campbell et al. reference to incorporate the teachings of Kung and include wherein an inner diameter of the distal extension continuously decreases between the proximal end of the first axial portion and the distal end of the first axial portion. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple substitution of inner diameters that would have yielded predictable results (increased flexibility).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771 

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771